DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  It is a duplicate of claim 4. The claim must either be amended or canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dominique (US 2009/0045708).
Regarding claim 1, Dominique (fig. 1) discloses an assembly and tray (capable of being used as a test tray), comprising: 
a tray frame 14; 
at least one column 16 movably coupled to the tray frame 14; and 
at least one pocket component 18 movably coupled to the at least one column 16.
Regarding claim 2, Dominique further discloses the tray frame 14 includes a space 22 that is in the center of the tray frame 14 (fig. 1).
Regarding claim 3, Dominique further discloses tracks (i.e., portion of tray frame that engages at least one column 16) surround the space 22 in the center of the tray frame 14 (fig. 1).
Regarding claims 4-6, Dominique further discloses the at least one column 16 including a clip or interlocking structures 64, 66 (fig. 6A).
Regarding claim 7, Dominique further discloses the at least one pocket component 18 includes a clip 36 (fig. 3).
Regarding claim 8, Dominique (fig. 1) discloses an assembly and tray (capable of being used as a test tray), comprising: 
a tray frame 14; and 
a plurality of pockets (or compartments formed in the interior 12) movably coupled to the tray frame 14, each of the plurality of pockets including a plurality of pocket components 18.  
Regarding claim 9, Dominique further discloses at least one of the plurality of pockets is movably coupled to the tray frame by a column 16 (fig. 1).
Regarding claim 10, Dominique further discloses the tray frame 14 includes a space 22 that is in the center of the tray frame (fig. 1).  
Regarding claim 11, Dominique further discloses tracks (i.e., portion of tray frame that engages at least one column 16) surround the space 22 in the center of the tray frame 14 (fig. 1).
Regarding claims 12-13, Dominique further discloses the at least one column 16 including a clip or interlocking structures 64, 66 (fig. 6A).
Regarding claim 14, Dominique further discloses each one of the plurality of pockets includes a plurality of pocket components 26, 28 (fig. 3). 
Regarding claim 15, Dominique further discloses each one of the plurality of pocket components 26, 28 includes a clip 36, 46 (fig. 3).

  Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedro (US 4,158,876).
Regarding claim 16, Pedro (fig. 1) discloses an assembly and test tray, comprising: 
first interlocking structures 9 on a tray frame10; 
second interlocking structures 9, 28 on at least one column 25, a portion 28 of the second interlocking structures 9, 28 engaging a portion of the first interlocking structures 9; and 
third interlocking structures 9, 28 on at least one pocket component 24, a portion 28 of the third interlocking structures 9, 28 engaging a portion 9 of the second interlocking structures 9, 28.  
Regarding claim 17, Pedro further discloses the at least one pocket component 24 is movably coupled to the tray frame 10 by the at least one column 25 (fig. 1).  
Regarding claim 18, Pedro further discloses the tray frame 24 includes a space in the center of the tray frame (fig. 1).
Regarding claim 19, Pedro further discloses tracks 31 surround the space in the center of the tray frame 10 (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pedro (US 4,158,876) in view of Patel (US 6,109,847).
  Regarding claim 20, Pedro discloses all elements of the claimed invention as applied to claim 17 above, but fails to disclose the at least one column including a clip. 
However, Patel teaches a divider 112 being attached to an end wall 114 with a clip or guide 126 (fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the at least one column of Pedro, a clip, as taught by Patel, for the predictable result of providing a guide that slidingly fits over the frame to easily guide the column within the frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735